


Exhibit 10.1.24






Description of Certain Former Director and
Named Executive Officer Compensatory Arrangements


Dr. William K. Hall declined to stand for reelection to the Great Plains Energy
Board of Directors at the May 6, 2008, annual shareholders meeting.  On that
date, the Great Plains Energy Board of Directors recognized his service as a
director by providing a nominal value token of appreciation and committing to
making a $5,000 donation in his name to a charitable organization of his choice.


On May 5, 2008, the Compensation and Development Committee approved an executive
health management benefit program to be made available to all officers of Great
Plains Energy and KCP&L, including the named executive officers.  The total
annual cost of the program is estimated to be approximately $50,000.

